


110 HR 6645 IH: Filipino Veterans Assistance Act of

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6645
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize assistance to the Republic of the
		  Philippines for the purpose of providing benefits to certain Filipino World War
		  II veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Assistance Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)The Philippine Islands were acquired by the
			 United States in 1898 and remained a possession of the United States until
			 1946.
			(2)On July 26, 1941, the President of the
			 United States issued an Executive order inducting all military forces of the
			 Commonwealth of the Philippines under the command of a newly created command
			 structure called the United States Armed Forces of the Far East (USAFFE).
			(3)The Rescission
			 Acts of 1946 stripped the military forces of the Commonwealth of the
			 Philippines that were under the command of USAFFE from receiving certain
			 benefits under programs administered by the Veterans’ Administration.
			(4)The Organized
			 Military Forces of the Commonwealth of the Philippines and the Philippine
			 Scouts, having served a significant role in combat alongside United States
			 Armed Forces during World War II, should be granted benefits similar to those
			 given to United States veterans.
			3.Assistance to the
			 Republic of the Philippines for the purpose of providing benefits to certain
			 Filipino World War II veterans
			(a)Authorization of
			 assistanceThe President is
			 authorized to provide assistance to the Republic of the Philippines for the
			 purpose of providing benefits, including the benefits described in subsection
			 (b), to individuals who engaged in the service described in subsection (c) and
			 to certain dependents of such individuals.
			(b)Benefits
			 describedBenefits described in this subsection are the
			 following:
				(1)Compensation for service-connected
			 disabilities.
				(2)In the case of an
			 individual who engaged in the service described in subsection (c) and died as a
			 result of such service, dependency and indemnity compensation for the
			 individual’s surviving spouse, children, and parents.
				(3)Medical care.
				(4)Education
			 benefits.
				(5)Education benefits
			 for children of an individual who engaged in the service described in
			 subsection (c).
				(6)Death pensions.
				(c)Service describedService described in this subsection is
			 service—
				(1)before July 1, 1946, in the organized
			 military forces of the Government of the Commonwealth of the Philippines, while
			 such forces were in the service of the Armed Forces of the United States
			 pursuant to the military order of the President dated July 26, 1941, including
			 among such military forces organized guerrilla forces under commanders
			 appointed, designated, or subsequently recognized by the Commander in Chief,
			 Southwest Pacific Area, or other competent authority in the Army of the United
			 States; or
				(2)in the Philippine Scouts under section 14
			 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).
				4.Authorization of
			 appropriations
			(a)In
			 generalTo carry out this Act, there is authorized to be
			 appropriated to the President $200,000,000 for fiscal year 2009.
			(b)Additional
			 authoritiesAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a)—
				(1)are authorized to
			 remain available until expended; and
				(2)are in addition to
			 amounts otherwise available for such purposes.
				
